Filed 1/18/22 P. v. Smith CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
Calif ornia Rules of Court, rule 8.1115(a), prohibits courts and parties f rom citing or relying on opinions not certif ied f or publication or
ordered published, except as specif ied by rule 8.1115(b). This opinion has not been certif ied f or publication or or dered published f or
purposes of rule 8.1115.



                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                        DIVISION ONE

                                               STATE OF CALIFORNIA



 THE PEOPLE,                                                                    D077614

            Plaintiff and Respondent,

            v.                                                                  (Super. Ct. No. SCS304942)

 RICKEY VERNON SMITH,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Garry Haehnle, Judge. Affirmed.
          Benjamin Kington, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Natasha A.
Cortina and Christine Levingston Bergman, Deputy Attorneys General, for
Plaintiff and Respondent.
      A jury found Rickey Vernon Smith guilty of second-degree murder (Pen.

Code, § 187, subd. (a))1 and found true an allegation that he personally used
a deadly and dangerous weapon (a knife) (§ 12022, subd. (b)(1)). The trial
court sentenced Smith to a prison term of 16 years to life.
      Smith contends (1) the trial court abused its discretion by excluding
evidence about the victim’s history of aggression or violence pursuant to
Evidence Code section 352; and (2) the trial court erred in denying Smith’s
post-trial motion to obtain personal identifying information for the jurors to
investigate possible instances of juror misconduct. We conclude that Smith’s
arguments lack merit, and we accordingly affirm the judgment.
                                       I.
              FACTUAL AND PROCEDURAL BACKGROUND
      On the morning of November 27, 2018, around 9:00 a.m., Smith and the
eventual victim, Horace Williams, were both traveling southbound on
Sweetwater Road in Chula Vista toward the Willow Street bridge. Smith was
driving a pickup truck, and Williams was driving a minivan. Because the
bridge was under construction, there was only one lane of traffic in each
direction over the bridge.
      As Williams and other motorists waited at a red traffic light before
going over the bridge, Smith pulled into the opposing lane of traffic, speeding
past the waiting vehicles. Smith drove through the intersection against a red
light and crossed the bridge. Smith then got into the left turn lane at the
next intersection, which was the intersection of Willow Street and Bonita
Road. While Smith waited in the left turn lane for the traffic light to change,
Williams pulled up to the right side of Smith’s truck, preparing to make a


1    Unless otherwise indicated, all further statutory references are to the
Penal Code.
                                       2
right turn onto Bonita Road. Witnesses saw Williams throw a paper object at
the passenger side door area of Smith’s truck as he passed by, such as a fast
food wrapper or fast food napkins. Williams then made a right hand turn
onto Bonita Road.
      Smith pulled out of the left turn lane and pursued Williams’s minivan
by making a right turn on Bonita Road. While being followed by Smith’s
truck, Williams made a U-turn on Bonita Road. Smith continued to pursue
Williams by also making a U-turn. Both vehicles then turned left from
Bonita Road back onto Willow Street toward the bridge.
      Witnesses saw Smith’s truck bump the back of Williams’s minivan
multiple times as the two men drove across the bridge. Smith then pulled
into the opposing traffic lane so that he was next to the driver’s side of
Williams’s minivan. One witness observed Smith making angry comments to
Williams while he drove next to Williams’s minivan. As Smith pulled
forward, Williams threw a McDonald’s soda cup at Smith’s truck, which hit
the rear of the truck and splattered soda on it.
      Smith then cut in front of Williams’s minivan as they reached the red
light at the intersection on the other side of the bridge. Witnesses saw
Williams’s minivan collide with the back of Smith’s truck. Smith exited his
truck and walked to the driver’s side window of Williams’s minivan.
Witnesses described Smith as looking angry and argumentative.
      Smith proceeded to punch Williams several times through the
minivan’s open driver’s side window, with his body leaning into the minivan.
At some point, Williams’s door may have opened slightly, but it is not clear
whether it was Smith or Williams who was trying to open the door.
Witnesses did not see Williams direct any punches toward Smith.




                                        3
      Smith then reached for a pocketknife that he kept in a belt holster.
Smith opened the knife and stabbed Williams seven times while Williams
was still sitting in the minivan. Two of the stab wounds were to Williams’s
left chest. Witnesses described Smith as inflicting the stab wounds in a
forceful manner. One of the stab wounds penetrated Williams’s heart,
leading to his death. The other five stab wounds were to Williams’s
extremities: one wound to his left forearm, one wound to the palm of his left
hand, and three wounds to his left leg. The leg wounds were consistent with
witness accounts that after the stabbing was already underway, Williams
stuck his leg out of the window. Because of the tinted windows on Williams’s
minivan, witnesses were not able to see Williams’s movements inside the
minivan during the incident.
      After Smith stopped stabbing Williams and stepped aside, Williams
exited the minivan. Williams was bloody and stumbled around, trying to tell
fellow motorists to call 911 while also attempting to make his own phone call
for help. Williams eventually fell to the ground and could not get up. People
at the scene attempted to offer aid but soon determined that Williams was no
longer breathing and did not have a pulse.
      Meanwhile, Smith also called 911 while standing near the front of his
truck. Smith told the operator that he was the person who stabbed Williams,
that Williams cut him off and threw a drink on his truck for no reason, and
that he stabbed Williams after Williams punched him. Smith cooperated
with police when they arrived and gave them the pocketknife used in the
stabbing.
      Williams was taken to the hospital, where he was pronounced dead. No
weapons were found in Williams’s minivan. Smith was charged with murder




                                      4
(§ 187, subd. (a)), with the further allegation that he used a deadly and
dangerous weapon (a knife) (§ 12022, subd. (b)(1)).
      Smith testified at trial that the altercation with Williams started
shortly after they exited the freeway when Williams made an insulting
gesture to him and repeatedly cut in front of his truck. According to Smith,
he ran the red light at the Willow Street bridge because he was trying to get
away from Williams. However, after Williams threw something at his truck
at the intersection of Bonita Road, Smith decided to pursue Williams to get
information from Williams in case there was damage to his truck. Smith
testified that he never bumped into the back of Williams’s minivan.
      Further, according to Smith, when he got out of his truck and went to
speak to Williams, he was not angry and was not expecting a fight. As Smith
testified, Williams was the initial aggressor as they interacted face to face at
the window of the minivan because Williams insulted him and then reached
out of the window and twice punched Smith in the forehead. Smith also
explained that he took out his knife only because he saw Williams reaching
for something inside the minivan that he thought might be a gun. According
to Smith, he did not intentionally stab Williams, but rather he held his knife
near the window in self-defense while Williams lunged forward several times
and repeatedly drove the knife into his own body.
      The jury found Smith not guilty of first degree murder, but it convicted
him of second degree murder and made a true finding that he used a deadly
and dangerous weapon (a knife). The trial court sentenced Smith to a prison
term of 16 years to life.




                                        5
                                       II.
                                 DISCUSSION
A.    The Trial Court Did Not Abuse Its Discretion By Excluding Evidence of
      Workplace Conduct Suggesting That Williams Had an Aggressive or
      Violent Character
      We first consider Smith’s contention that the trial court abused its
discretion by relying on Evidence Code section 352 to exclude testimony that
Williams’s actions at work suggested he had an aggressive and violent
character.
      1.     Applicable Legal Standards
      Before turning to the specific evidence that the trial court excluded, we
review the provisions of the Evidence Code that govern the issue. Evidence
Code section 1101, subdivision (a) generally provides that “evidence of a
person’s character . . . is inadmissible when offered to prove his or her
conduct on a specified occasion.” However, Evidence Code section 1103,
subdivision (a) sets forth an exception that is relevant here: “In a criminal
action, evidence of the character or a trait of character (in the form of an
opinion, evidence of reputation, or evidence of specific instances of conduct) of
the victim of the crime for which the defendant is being prosecuted is not
made inadmissible by [Evidence Code] Section 1101 if the evidence is: [¶]
(1) Offered by the defendant to prove conduct of the victim in conformity with
the character or trait of character.” (Evid. Code, § 1103, subd. (a).) The
parties do not dispute that the evidence Smith proposed to present regarding
Williams’s aggressive and violent character falls within the scope of evidence
made admissible by Evidence Code section 1103, subdivision (a)(1).
      Under Evidence Code section 1103, subdivision (b), when a court
admits evidence of a victim’s character for violence, evidence regarding the
defendant’s character for violence also becomes admissible. As stated in that

                                        6
provision, “In a criminal action, evidence of the defendant’s character for
violence or trait of character for violence (in the form of an opinion, evidence
of reputation, or evidence of specific instances of conduct) is not made
inadmissible by [Evidence Code] Section 1101 if the evidence is offered by the
prosecution to prove conduct of the defendant in conformity with the
character or trait of character and is offered after evidence that the victim
had a character for violence or a trait of character tending to show violence
has been adduced by the defendant under paragraph (1) of subdivision (a).”
“In other words, if . . . a defendant offers evidence to establish that the victim
was a violent person, thereby inviting the jury to infer that the victim acted
violently during the events in question, then the prosecution is permitted to
introduce evidence demonstrating that . . . the defendant was a violent
person, from which the jury might infer it was the defendant who acted
violently.” (People v. Fuiava (2012) 53 Cal.4th 622, 696.)
      The admission of all such evidence is nevertheless subject to Evidence
Code section 352, under which “[t]he court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability
that its admission will (a) necessitate undue consumption of time or (b) create
substantial danger of undue prejudice, of confusing the issues, or of
misleading the jury.” (Id.; see also People v. Gutierrez (2009) 45 Cal.4th 789,
827-828 [evidence admissible under Evid. Code § 1103, subd. (a), may be
excluded based on Evid. Code § 352 in the trial court’s discretion].) In
applying section 352, the trial court enjoys “ ‘broad discretion,’ ” and “ ‘[a]
trial court’s discretionary ruling under . . . section 352 will not be disturbed
on appeal absent an abuse of discretion.’ ” (People v. Clark (2016) 63 Cal.4th
522, 586.) “ ‘ “Under the abuse of discretion standard, ‘a trial court’s ruling
will not be disturbed, and reversal . . . is not required, unless the trial court


                                         7
exercised its discretion in an arbitrary, capricious, or patently absurd manner
that resulted in a manifest miscarriage of justice.’ ” ’ ” (People v. Chhoun
(2021) 11 Cal.5th 1, 26.)
      2.    The Trial Court’s Exclusion of the Evidence Proffered by Smith
      During motions in limine, defense counsel sought a ruling pursuant to
Evidence Code section 1103, subdivision (a)(1), allowing the testimony of
witnesses who would describe past instances of aggressive or violent behavior
by Williams at work. Specifically, Smith’s motion in limine identified two
possible witnesses.
      First, the motion in limine stated, “[L.H.] previously employed
[Williams] as a salesman at [H.] Auto Sales. [L.H.] was ‘not surprised’ to
learn of [Williams’s] involvement in a road rage incident ending in a physical
confrontation given his tendency to intimidate and threaten others. [L.H.]
described [Williams] as having a ‘Jekyll and Hyde’ personality where he could
be normal and polite one moment, but become aggressive and threatening the
next. [L.H.] recalls [Williams] repeatedly attempting to intimidate his
coworkers with his size and by saying he was proficient in martial arts in
order to get sales commissions that he had not personally earned. [Williams]
often bragged that his ‘hands were registered,’ a relatively common phrase
for referring to one’s hands as lethal weapons. [L.H.] last saw [Williams] as
recently as a few months before his death, when [Williams] returned to [L.H.]
asking for employment again. However, because [L.H.] had so many
problems with [Williams] becoming combative in the workplace previously,
he declined to rehire him.” As stated in a subsequent brief filed in support of
the motion, L.H. would testify that “[Williams], on countless occasions,




                                       8
warned that no one should ‘mess with him’ and that he would ‘hate to have to

hurt someone.’ ”2
      Second, the motion in limine set forth a vague and extremely brief
description of prior fistfights engaged in by Williams. Specifically, the motion
stated, “[M.C.G.] has been personally engaged in a fistfight with [Williams],
as has his cousin in an entirely separate incident.” During the multiple
hearings on defense counsel’s request to admit the evidence of Williams’s
character, defense counsel focused almost exclusively on obtaining leave to
offer the proposed testimony of L.H. He only once mentioned the fistfight
incident involving M.C.G. During that single instance, the following
exchange occurred:
      “[DEFENSE COUNSEL]: Even above that [i.e., L.H.’s
      testimony], we have individuals who [he] actually fought with,
      and he physically attacked, and they fist fought.

      “THE COURT: Who?



2     In their motion in limine to exclude the character evidence relating to
Williams, the People provided their own description of the interviews that the
People and defense counsel conducted of L.H. “[L.H.] is the owner of [H.]
Auto Sales and employed Mr. Williams two different times, once for six
months in 2016 and the second time for about three months in 2017. [L.H.]
said that Mr. Williams was a ‘good family man,’ but was ‘different’ at work.
[L.H.] said that Mr. Williams was never physical with other employees but
was verbally aggressive and confrontational with them at times. According
to [L.H.], Mr. Williams told coworkers that he was a ‘martial artist’ and that
they should ‘leave him alone.’ [¶] The defense investigator interviewed
[L.H.] as well. In that interview, [L.H.] said that although Mr. Williams had
never been confrontational with him, he stated Mr. Williams was verbally
aggressive with coworkers about the sales commission that he felt entitled to
receive and there were some situations where he had to get between Mr.
Williams and the other employee. [L.H.], however, confirmed that the auto
sales business was competitive and that Mr. Williams’[s] aggressiveness with
fellow employees was regarding obtaining commission.”
                                       9
      “[DEFENSE COUNSEL]: [M.C.G.], who is on our witness list.

      “THE COURT: He fist fought—there was an actual fistfight?

      “[DEFENSE COUNSEL]: Yes. Mr. Williams attacked him.
      They actually got into a physical fistfight.”

      As the proponent of the evidence, it was defense counsel’s burden to
make an adequate offer of proof. (People v. Morrison (2004) 34 Cal.4th 698,
724.) The bare statement that Williams engaged in two fistfights at some
point in his life, in an unspecified context, is not sufficient to show that
Williams had a character for violence and may have acted in conformity with
that character when he interacted with Smith.3 Because defense counsel
failed to make a more specific offer of proof as to the details of M.C.G.’s
proposed testimony, he did not lay the necessary foundation to establish that
the trial court abused its discretion in excluding M.C.G.’s testimony or that
any such error was prejudicial. We therefore focus our analysis on the
proposed testimony of L.H., which was described in adequate detail.
      In their own in limine briefing, the People explained that if the trial
court granted Smith’s motion to admit testimony relating to Williams’s
aggressive and violent character, the People would seek to present evidence
to establish Smith’s own aggressive and violent character. The People
proposed to present evidence of several incidents at Smith’s workplace:


3      In searching for clues as to the possible details of the fistfights
described by M.C.G., we note that throughout the multiple hearings at which
the trial court considered defense counsel’s request to admit evidence of
Williams’s character for aggression and violence, the trial court consistently
assumed that only work-related incidents involving Williams were at issue.
Although given ample opportunity, defense counsel did not dispute the trial
court’s statement that the incidents were solely work related, even when the
trial court relied upon that fact as one of the grounds for its ruling denying
the motion in limine.
                                        10
“1. December 23, 1999 and March 2, 2000: [Smith] was
terminated from FedEx because on December 23, 1999, he
shouted profanities at a coworker who was attempting to give
him instructions, and on March 2, 2000 when he shout[ed]
profanities and ‘displayed blatant disrespect’ to a coworker who
was trying to give him instructional information.

“2. July 28, 2018: [Smith], while working at TransDev . . . ,
confronted [J.M.] and accused him of driving his vehicle. [Smith]
stated to [J.M.,] ‘Don’t be taking my vehicle. This is my vehicle.’
[J.M.] reported that [Smith] said this in a threatening manner
before [Smith] punched him in the ribs twice. [J.M.] immediately
told [Smith] to stop. [Smith] stopped, but again stated ‘Don’t be
taking my vehicle.’ [J.M.] suggested that they speak with their
supervisor, [R.A.]. [Smith] said, ‘I don’t give a fuck what [R.A.]
says’ and added, ‘[L]et’s go outside to the parking lot.’ At that
moment, [J.M.] walked away and went to [R.A.’s] office to report
what happened. Later that afternoon, [R.A.] met with [Smith].
During their meeting, [R.A.] asked [Smith] if he had ‘punched
[J.M.] in the ribs’ and [Smith] said ‘Yes.’ [R.A.] told [Smith] that
he would be placed on administrative leave pending an
investigation, but [Smith] immediately stood up and tried to
leave. [R.A.] told him that he needed his written statement
before he could leave. [Smith] said, ‘No, I’m suspended’ and
walked away despite [R.A.] telling him not to.

“3. March 16, 2016: [Smith] met with [B.L.] and [A.R.], two of
his supervisors, to discuss instructions given to [Smith] that he
had failed to follow. During the meeting, he became
argumentative and pointed his finger at [B.L.] and called [A.R.] a
liar. [Smith] came around the table and confronted [B.L.] in a
threatening manner. Due to his behavior, [Smith] was escorted
out of the building.

“4. August 9, 2018: [J.F.], [Smith’s] coworker at FedEx, said
that when they were sorting packages, [Smith] turned to their
team leader and screamed ‘Tell this motherfucker to get off the
sort.’ [J.F.] asked [Smith], ‘Who are you calling a motherfucker?’
before [Smith] walked away. [J.F.] felt disrespected and reported
the incident to his manager and said that [Smith] had an anger
management problem. [J.F.] asked to be separated from [Smith].

                                11
      [J.F.] said that his manager informed him they had received
      other complaints against [Smith] in the past. When the People
      spoke with [J.F.], he informed us that ‘He [[Smith]] was kind of
      like a keg of dynamite, he can just set off like that right away.’ ”

      Defense counsel’s in limine briefing made clear that Smith did not
intend to let the People’s proposed evidence go unchallenged. Defense
counsel explained that if the People were permitted to introduce evidence of
the workplace incidents involving Smith, the defense would seek to present
evidence to challenge the accuracy of how the People’s witnesses described
those incidents. Defense counsel explained that as to the incident involving
Smith punching his coworker J.M. in the ribs and the incident involving
threatening his supervisor B.L., the “underlying facts of each allegation
remain as hotly contested now as they were at the time. . . . [¶] Moreover,
their introduction at . . . trial would result in an exorbitant consumption of
extra time and judicial resources. These incidents cannot be viewed in a
vacuum; in order to properly defend against each of these allegations of prior
‘bad acts,’ the defense in turn would need to call several additional witnesses
to offer context and the bigger picture. The need to re-litigate these
accusations will undoubtedly result in a ‘trial within a trial,’ while

simultaneously confusing the jury and wasting the court’s time.”4 Defense
counsel also disputed whether Smith’s behavior toward his coworker at
FedEx, J.F., could reasonably be described as “aggressive,” and explained
that “admitting this evidence would necessarily require the defense to
introduce its own witnesses that were present at the time—witnesses that


4     For example, as to the incident in which Smith allegedly punched J.M.
in the ribs, defense counsel explained that the evidence would show that
Smith merely “poked” J.M. in the stomach in a joking manner. In addition,
defense counsel stated that “for every witness that they have that says
something happened, we have witnesses that say it didn’t happen.”
                                       12
were never concerned by Mr. Smith’s demeanor or behavior that day, let
alone heard Mr. Smith make any aggressive remarks.”
      After extensive argument from counsel on the issue, the court ruled
that it would exclude the evidence of Williams’s character pursuant to its
discretion under Evidence Code section 352. As the trial court explained, it
would cause an undue consumption of time and “a trial within a trial” if the
jury heard testimony about the aggressive and violent character of Williams
because the People would then be permitted to present the evidence they
proposed regarding the aggressive and violent character of Smith, which
Smith disputed. Further, the trial court explained that the evidence was
minimally relevant because it related to conduct in the workplace, and the
jury might be confused by being asked to determine the ancillary issue of how
Williams and Smith acted in the workplace.
      “[T]he only bad act evidence or bad character evidence that you
      [defense counsel] have supplied the Court is through [Williams’s]
      work. And if I look at the People’s evidence of what they want to
      bring in as bad act evidence [it] is also from [Smith’s] actions at
      his work. And we are not here to try a case to determine who
      was the worst person at work when they were with other
      employees. That is not what we are here for. That is not what
      the jury is here for. I think it would confuse the jury, lead to—
      lead to issues that the jury would not be able to figure out on
      their own. I don’t know that we can properly instruct them on
      how to consider that evidence. It would be a trial within a trial,
      and I think it would be a waste of the Court’s time and trouble
      which would lead to really nothing leading to assist either the
      People or the defense in this case because—and the jury would
      have to make a decision, okay, who was the worst guy at work.
      And that is not what they have—that is not what they are here to
      judge today in this trial. They are here to judge what happened
      on that day and that time.”

As the trial court later summarized, “it would be an undue consumption of
time and we end up having a trial within a trial on who the worst person at

                                      13
work is, whether Mr. Smith is an aggressor at work and whether Mr.
Williams is an aggressor at work. And that is not a decision that this jury
should make during the course of this trial. Neither are they called to make
that decision. And that would be a trial within a trial, thus an undue
consumption of time within this case, and I think the limited probative value

that would show is far outweighed by any prejudice.”5
      3.    The Trial Court Did Not Abuse Its Discretion By Excluding the
            Evidence Proffered by Smith
      Smith contends that the trial court improperly excluded the evidence
regarding Williams’s character. According to Smith, the excluded evidence
was highly relevant because it would have supported Smith’s contention that
Williams was the initial aggressor when Smith walked up to the driver’s side
window of Williams’s minivan. As Smith explains, evidence that Williams
was the initial aggressor was important to his defense because Smith
testified that due to Williams’s aggressive behavior, he formed the belief that
he had to defend himself, leading him to use his knife against Williams.
      In assessing whether the trial court abused its discretion in excluding
the evidence, we note that the trial court’s ruling was based on two
fundamental premises: (1) the evidence that the defense proposed to present



5      Later in the trial, at the beginning of the defense case, the court
returned to the issue. It stated, “And I just want to make another record, too,
as to the character evidence that was . . . offered by [defense counsel] and
then by the People as well under [Evidence Code section] 1103. I continued
to think about the ruling on that case and what has been going on with this
trial, and . . . I have not seen anything to cause me to change my ruling on
that request for the evidence based on either . . . the victim or the defendant’s
propensity for alleged bad character at work. . . . I am still very comfortable
with the ruling I made.” Finally, after Smith testified at trial, defense
counsel asked once again that evidence of Williams’s character be admitted.
The trial court stated it saw no reason to change its ruling.
                                       14
was of minimal relevance because it involved Williams’s aggressive behavior
at work rather than an instance similar to the road rage incident between
Williams and Smith; and (2) in light of the minimal relevance of the evidence,
it would involve an undue consumption of time and confuse the jury to have a
“trial within a trial” on the issue of whether Williams and Smith were
aggressive and violent at work. As we will explain, the trial court’s reasoning
was sound and did not constitute an abuse of discretion.
      As to the first premise, the trial court had a reasonable basis for
concluding that the proposed testimony of L.H. was only minimally relevant
to prove that Williams had a character for committing the type of violence
that Smith contends Williams displayed during the road rage incident at
issue in this case. The incidents that L.H. described did not involve physical
violence. Instead, they involved aggressive and intimidating verbal
statements. Moreover, as the trial court pointed out, the incidents were
limited to Williams’s workplace and his competitive relationships with
coworkers.
      As to the second premise, the trial court had a sound basis for
concluding that it would consume a significant amount of time and would
lead to a trial within a trial if the parties were permitted to litigate the issue
of whether Williams and Smith were aggressive and violent at work.
Although the evidence involving Williams’s workplace behavior would be
limited to L.H.’s testimony (and possibly the vaguely described testimony
from M.C.G.), the People proposed to present evidence about several different
incidents involving Smith. Although Smith claims on appeal that the trial
court could have limited the People’s evidence to reduce the consumption of
time, defense counsel’s own statements demonstrate why that approach was
not practical. As we have explained, defense counsel told the trial court that


                                        15
he would put on evidence to dispute the People’s characterization of Smith’s
behavior at work. The trial court therefore reasonably concluded that a time
consuming trial within a trial would result if it admitted evidence about
Williams’s and Smith’s character for aggression or violence in the workplace.
      In light of the minimal relevance of the evidence and the significant
amount of time that would be required to litigate Williams’s and Smith’s
workplace conduct, the trial court was well within its discretion to deny
Smith’s motion in limine. (Cf. People v. Hamilton (2009) 45 Cal.4th 863, 930
[trial court did not abuse its discretion under Evid. Code, § 352 by excluding
evidence with limited probative value that “would have required ‘a mini-
trial’ ”].) Further, as the trial court reasonably concluded, admitting evidence
of Smith’s and Williams’s workplace conduct would unnecessarily confuse the
issues by focusing the jury on the question of which man was the more
aggressive person at work. (Evid. Code, § 352 [identifying the substantial
danger of “confusing the issues” as one consideration in deciding to exclude
evidence].)
      Smith relies primarily on two cases to support his contention that the
trial court abused its discretion. (People v. Castain (1981) 122 Cal.App.3d
138; Andrews v. City and County of San Francisco (1988) 205 Cal.App.3d
938.) Both cases involve a trial court’s improper exclusion of evidence under
Evidence Code section 352 of a police officer’s past acts of excessive force
when that evidence would have served as circumstantial evidence that the
officer also used excessive force in the case at issue. We find Castain and
Andrews to be inapposite. In both cases, the evidence of the past use of
excessive force by the officers was highly probative of the central disputed
issue. (Castain, at p. 143; Andrews, at p. 948.) Here, in contrast, Williams’s
verbal aggression at work was not highly probative of whether he was the


                                       16
physical aggressor in the incident with Smith. Moreover, unlike the case in
Smith’s trial, where numerous instances of workplace conduct were at issue
with several witnesses, in Castain there was no risk of a significant
consumption of time because only two brief witnesses would have testified.
(Castain, at p. 143.)
      In sum, we conclude that Smith has not established that the trial court
prejudicially abused its discretion in excluding the proposed evidence about
Williams’s character for aggression or violence.
B.    The Trial Court Properly Denied Smith’s Post-Trial Motion to Obtain
      Juror Identifying Information
      Next, we consider Smith’s contention that the trial court abused its
discretion by denying his motion to obtain the jurors’ personal identifying
information to investigate whether juror misconduct had occurred, which he
would use to support a motion for a new trial. (See § 1181 [a motion for a
new trial may be granted when the jury has “been guilty of any misconduct
by which a fair and due consideration of the case has been prevented”].)
      1.    The Trial Court Twice Denied Smith’s Request for Juror
            Identifying Information
      On November 8, 2019, less than a month after trial, Smith filed a
motion to obtain personal identifying information for the jurors. In support
of the motion, defense counsel submitted a declaration attaching an email he
recently received from the prosecutor. The email stated, “A fellow [deputy
district attorney] shared that a friend heard that an African American juror
said during deliberations in the Smith case something to the effect of ‘I can’t
do it.’ On the day of the verdict however, the African American juror came
into deliberations and said something like she imagined her son in the same
position and thereafter the jury was able to reach a verdict. [¶] In addition,
fellow [deputy district attorney] Patrick McGrath reached out to let me know

                                       17
that juror #11 reached out to him (they know one another from the Navy)
after the verdict to comment on the professional prosecution presentation.”
      The People’s opposition memorandum to the motion identified an
additional fact that was not included in defense counsel’s declaration in
support of Smith’s motion. Specifically, “the People also learned from an
intern in the South Bay Office that his mother knew one of the jurors. This
juror told the intern’s mother that during deliberations, an African-American
juror did not want to convict because she felt that African-American men are

overrepresented in the prison population.”6
      At a hearing on November 21, 2019, the trial court denied the motion
without prejudice.
      On December 9, 2019, Smith filed a renewed motion to obtain the
jurors’ personal identifying information. The motion explained that the
People had disclosed the names and contact information of the individuals
referenced in the prosecutor’s email, and the defense had conducted two
relevant interviews.
      First, according to the defense investigator’s declaration, he spoke to a
man, R.T., who stated that he spoke to a friend who may have been one of the
jurors at Smith’s trial and who told him about the conduct of a fellow juror.
The investigator’s declaration stated:
      “5. The friend/juror told [R.T.] that one of his fellow jurors
      (who he did not name) refused to participate in deliberations.

      “6. The friend/juror told [R.T.] that she was refusing to ‘listen
      to anything’ going on during jury deliberations.




6     Smith is African American.
                                         18
      “7. The friend/juror told [R.T.] that after several days, the
      other jurors were prepared to ask the judge to declare a mistrial
      due to her refusal to participate in deliberations with them.

      “8. The friend/juror told [R.T.] that one morning, the juror
      arrived prepared to render a verdict.”

      Second, according to a report provided by the defense investigator to
defense counsel, the investigator spoke with two people who were together
when they spoke to a friend who was one of Smith’s jurors. According to the
investigator’s report, both people described the friend as saying that “during
the trial deliberations another (unnamed female) juror had stated that she
didn’t think that Smith deserved the punishment for his actions because he
was [B]lack and that there were already too many [B]lack men in jail.”
(Capitalization omitted.)
      Defense counsel argued that based on this information, Smith had
made a prima facie case to support release of juror identifying information
because “[r]efusing to deliberate with the rest of the jury constitutes jury
misconduct.”
      The trial court denied the renewed motion. In so doing, the trial court
noted the timeline of the jury’s deliberations. Specifically, at the end of the
second full day of deliberations, after the court had responded to the jury’s
questions about implied malice, jurors informed the bailiff that they were at
an impasse. The jurors were told to prepare a note and send it to the court
the next morning. The jurors arrived the next morning and within 20
minutes reported that they had reached a verdict. In denying the motion, the
trial court stated that based on this timeline, the juror who reportedly
refused to deliberate eventually did participate in deliberations because the
jury was able to reach a verdict. Therefore, Smith had failed to make a prima
facie case of possible juror misconduct based on refusal to deliberate.

                                       19
Further, the trial court stated that although it was not the “overriding”
ground for its decision, the defense had also failed to show that it could not
contact the jurors using other resources, such as by following up with the
people who were interviewed, or by using the internet.
      2.    The Trial Court Did Not Prejudicially Abuse Its Discretion in
            Denying the Motion for Release of Juror Identifying Information
      On appeal, Smith contends that the trial court should have allowed him
to obtain juror identifying information to investigate two possible instances of
juror misconduct: (1) possible misconduct by Juror No. 11 in failing to
disclose his acquaintance with Deputy District Attorney Patrick McGrath,
whom he contacted after the verdict to compliment the prosecution’s
professionalism during the trial; and (2) possible misconduct by the juror who
reportedly failed to deliberate.
      The law governing juror identifying information is set forth in the Code
of Civil Procedure. As applicable here, the law provides that after the
recordation of a jury’s verdict in a criminal jury proceeding, the court’s record
is sealed, with all personal identifying information of trial jurors removed
from the court record. (Code Civ. Proc., § 237, subd. (a)(2)-(3).) Under Code
of Civil Procedure section 206, subdivision (g), “a defendant or defendant’s
counsel may . . . petition the court for access to personal juror identifying
information within the court’s records necessary for the defendant to
communicate with jurors for the purpose of developing a motion for new trial
or any other lawful purpose.” (Ibid.)
      Code of Civil Procedure section 237, subdivision (b) sets forth the
standard by which a petition for release of juror information is evaluated.
“The petition shall be supported by a declaration that includes facts sufficient
to establish good cause for the release of the juror’s personal identifying
information. The court shall set the matter for hearing if the petition and

                                        20
supporting declaration establish a prima facie showing of good cause for the
release of the personal juror identifying information, but shall not set the
matter for hearing if there is a showing on the record of facts that establish a
compelling interest against disclosure. A compelling interest includes, but is
not limited to, protecting jurors from threats or danger of physical harm.”
(Ibid.)
      To demonstrate good cause, a defendant must make a sufficient
showing that “talking to the jurors is reasonably likely to produce admissible
evidence of juror misconduct.” (People v. Johnson (2013) 222 Cal.App.4th
486, 493 (Johnson); see also People v. Cook (2015) 236 Cal.App.4th 341, 345
(Cook) [“Good cause, in the context of a petition for disclosure to support a
motion for a new trial based on juror misconduct, requires ‘a sufficient
showing to support a reasonable belief that jury misconduct occurred.’ ”].)
“Good cause does not exist where the allegations of jury misconduct are
speculative, conclusory, vague, or unsupported.” (Cook, at p. 346.)
      If the trial court decides that the petitioning party has made a prima
facie showing of good cause for the release of the juror identifying
information, and there is no other compelling interest against disclosure,
jurors are given notice of the proposed release of information and an
opportunity to protest, and a hearing is held to determine whether to release
the information. (Code Civ. Proc., § 237, subds. (b), (c).) “We review an order
on a motion for disclosure of jurors’ identifying information under the
deferential abuse of discretion standard.” (Johnson, supra, 222 Cal.App.4th
at p. 492.)
      Smith first argues that the trial court abused its discretion in denying
the motion to release juror identifying information because its ruling was
based, in part, on the fact that defense counsel had failed to show that it


                                       21
could not obtain the juror identifying information through other means. As
Smith correctly points out, case authority holds that under Code of Civil
Procedure section 237, a party seeking juror identifying information is not
required to have made an independent attempt to obtain that information as
a precondition of obtaining release of the information from the court.
(Johnson, supra, 222 Cal.App.4th at p. 497 [“Because the Legislature
provided that jurors’ identifying information must be sealed, we conclude it
did not intend to require a defendant to show diligent efforts to obtain the
sealed information as a condition of unsealing it.”].)
      We nevertheless conclude that the trial court did not prejudicially err
by commenting on whether defense counsel made diligent attempts to contact
the jurors through other means. Specifically, the trial court’s ruling did not
depend on that consideration. At the hearing on the renewed motion, after
the trial court stated that it could deny the motion because defense counsel
had not shown he was unable to obtain the juror information on his own,
defense counsel represented to the trial court that he did make an effort to
obtain the information but was unsuccessful. The trial court then clarified
that its ruling was not based on whether or not counsel made an effort to
obtain the information. The trial court explained, “more overridingly, . . . the
issue is that, to this Court’s mind, that [the jurors] were able to reach
verdicts.” This comment establishes that the trial court based its ruling on
the fact that all of the jurors ended up participating in deliberations, not on
the fact that defense counsel could have been more diligent in trying to
contact the jurors.
      Smith also challenges the trial court’s ruling by arguing he established
a prima facie case of good cause to obtain the juror identifying information.
As we will explain, because Smith did not identify any possible juror


                                       22
misconduct, the trial court did not abuse its discretion in concluding that
Smith failed to make a prima facie case of good cause for the release of the
information.
      First, Smith argues that he established good cause to obtain juror
identifying information to investigate whether Juror No. 11 committed
misconduct by failing to disclose that he knew a deputy district attorney from
their service in the Navy. Smith based his argument on the principle that
“[a] juror who conceals relevant facts or gives false answers during the voir
dire examination thus undermines the jury selection process and commits

misconduct.” (In re Hitchings (1993) 6 Cal.4th 97, 111.)7
      Smith’s argument fails because the jurors were not asked during voir
dire whether they knew any attorneys. Instead, jurors were asked a much
more limited question: “[D]o you yourself or anyone close to you ha[ve] any
legal training, experience or employment that includes attorneys, judges,
court reporters, court clerks, or paralegals?” (Italics added.) Based on that
question, Juror No. 11 did not conceal anything or give a false answer by
failing to disclose that he was acquainted with a deputy district attorney with
whom he served in the Navy. A past coworker from the Navy would not
normally be described as someone “close to you.” (Cf. People v. Tuggles (2009)
179 Cal.App.4th 339, 373 [when asked whether a “close friend” had been
accused of any offense, a juror did not commit misconduct when she failed to
identify a person she barely knew]; People v. Duran (1996) 50 Cal.App.4th
103, 107, 114-115 [when asked whether a person “close” to her had been the
victim of a violent crime, a juror did not commit misconduct by failing to


7     We note, however, that “ ‘an honest mistake on voir dire cannot disturb
a judgment in the absence of proof that the juror’s wrong or incomplete
answer hid the juror’s actual bias.’ ” (People v. Merriman (2014) 60 Cal.4th 1,
97.)
                                      23
identify a casual acquaintance].) In addition, although the subject of the
District Attorney’s office came up during voir dire, the jurors were not asked
whether they knew any attorneys who worked for the district attorney’s
office. Instead, they were asked, “Have you or to your knowledge any
relative, close friend, or anybody you have a significant personal relationship
with had any law enforcement training or experience, been a member of or
been employed by any law enforcement agencies? And . . . when I talk about
law enforcement agency, we talk about the police department, the sheriff’s
office, the highway patrol, an investigator for either the district attorney’s
office, the city attorney’s office, the attorney general’s office, the United
States attorney’s office, or with the FBI, border patrol or any other law
enforcement agency.” (Italics added.) Juror No. 11 could not have committed
misconduct by failing to disclose his acquaintance with the deputy district
attorney in response to this question, as a deputy district attorney is not
employed as “an investigator for . . . the district attorney’s office.” (Italics
added.) In sum, because Juror No. 11 did not fail to disclose any information
asked of him during voir dire, Smith cannot make a sufficient showing that
“talking to the jurors is reasonably likely to produce admissible evidence of
juror misconduct.” (Johnson, supra, 222 Cal.App.4th at p. 493.)
      Second, defense counsel argued that he would be able to develop
evidence of juror misconduct if he was able to contact the juror who
reportedly failed to deliberate. Although he does not cite any case law in
which a motion for a new trial was granted based on a juror’s refusal to
deliberate, Smith nevertheless contends that refusal to deliberate constitutes
juror misconduct because case law holds that “proper grounds for removing a
deliberating juror include refusal to deliberate.” (People v. Cleveland (2001)
25 Cal.4th 466, 485, italics added; see also People v. Bowers (2001) 87


                                         24
Cal.App.4th 722, 732; People v. Feagin (1995) 34 Cal.App.4th 1427, 1437.)
Smith apparently views that case law as support for the proposition that
even when the jury does end up reaching a verdict, a juror who has refused to
participate at some point during deliberations has committed the type of
misconduct that may be used to support a motion for a new trial. We reject
Smith’s interpretation of the case law.
      As our Supreme Court has explained, a trial court’s inquiry into
possibly removing a juror for refusal to deliberate “ ‘should cease once the
court is satisfied that the juror at issue is participating in deliberations and
has not expressed an intention to disregard the court’s instructions or
otherwise committed misconduct, and that no other proper ground for
discharge exists.’ ” (People v. Barnwell (2007) 41 Cal.4th 1038, 1054.) Here,
exactly that situation occurred. Even if one of Smith’s jurors may have
originally refused to engage in deliberations, the juror did end up
participating, and the jury was able to reach a verdict. Because all of Smith’s
jurors plainly did engage in deliberations at some point in the process, Smith
would be unable to make“ ‘a sufficient showing to support a reasonable belief
that jury misconduct occurred,’ ” even if he was granted access to juror
identifying information. (Cook, supra, 236 Cal.App.4th at p. 345.)
      We conclude that because Smith was not able to make a prima facie
showing of good cause, the trial court did not abuse its discretion by denying
Smith’s motion to obtain the release of juror identifying information.




                                       25
                             DISPOSITION
     The judgment is affirmed.



                                           IRION, J.

WE CONCUR:




O’ROURKE, Acting P. J.




GUERRERO, J.




                                 26